Citation Nr: 0944786	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  09-16 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to July 1984. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a letter determination dated in February 2008 
by the Department of Veterans Affairs (VA) Vocational 
Rehabilitation and Counseling (VR&C) staff at the Regional 
Office (RO) in New York, New York.  The VR&C staff denied 
further services in the Vocational Rehabilitation and 
Employment (VR&E) services program on the basis that the 
Veteran's disabilities made it vocationally and educationally 
infeasible for him to continue his VR&E program.

The Veteran provided testimony at an August 2009 hearing 
before the undersigned Acting Veterans Law Judge in 
Washington, DC.  A transcript of the hearing is associated 
with the claims file.

At his Board hearing, the Veteran claimed entitlement to 
continued VA dental treatment.  (See August 2009 Board 
hearing transcript at pages 11 and 17.)  This matter is 
referred to the RO for appropriate action, including referral 
of any dental treatment questions to the appropriate VA 
Medical Center in the Veterans Health Administration.  
     

FINDINGS OF FACT

1.  The Veteran has a service-connected disability of 
degenerative joint disease of the left knee, rated as 20 
percent disabling.

2.  The evidence for and against the Veteran's claim raises a 
reasonable doubt as to whether the Veteran's vocational goal 
of obtaining and maintaining an entry level job in the field 
of international business management is suitable and is 
reasonably feasible.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for entitlement to vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code, for 
the Veteran's pursuit of training in the field of 
international business management, have been met.  38 
U.S.C.A. §§ 3101, 3102, 3106, 3107, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 21.1, 21.35, 21.40, 21.50, 21.52, 
21.53, 21.57, 21.184, 21.188, 21.198, 21.362 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  First, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Second, VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the matter on appeal.  For this reason, no 
further notice or development is needed with respect to this 
matter.

Vocational Rehabilitation Training Laws and Regulations

The purpose of vocational training under Chapter 31 is to 
enable veterans with service-connected disabilities to 
achieve maximum independence in daily living and, to the 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. 
§ 21.1.  The applicable law and VA regulations provide that a 
person shall be entitled to rehabilitation benefits under 
Chapter 31 if such person is a veteran who has a service-
connected disability rated at 20 percent or more that was 
incurred or aggravated in service on or after September 16, 
1940, and is determined by VA to be in need of rehabilitation 
because of an "employment handicap."  38 U.S.C.A. § 
102(1)(A), (B); 38 C.F.R. 
§ 21.40(b).

A veteran who meets the criteria for basic entitlement may be 
provided a program of rehabilitative services which may 
include medical, diagnostic, counseling, educational, 
vocational, and/or employment services, among other services, 
as are determined to be needed and appropriate.  38 C.F.R. § 
21.35(i).

The regulations provide that, during evaluation and planning 
status, it should be determined whether a veteran has an 
employment handicap under § 21.40(b) and whether achievement 
of a vocational goal is feasible.  See 38 C.F.R. 
§§ 21.184(a)(1), 21.50.  When a decision concerning 
achievement of a vocational goal cannot be made during the 
initial evaluation, 38 C.F.R. § 21.74 provides for an 
extended evaluation, and a veteran's case may be assigned to 
"extended evaluation status."  See also 38 C.F.R. § 21.188.

There are three basic requirements for eligibility for 
Chapter 31 vocational rehabilitation benefits.  The first 
requirement is that a veteran has a service-connected 
disability of 20 percent or more and is determined to be in 
need of rehabilitation to overcome an employment handicap.  
38 U.S.C.A. § 3102; 
38 C.F.R. § 21.40.  The second requirement is that the 
services necessary for training and rehabilitation must be 
identified by VA and a veteran.  38 C.F.R. 
§ 21.1(b)(2).  The third requirement is that VA and a veteran 
must develop a written plan describing the program goals and 
the means through which those goals will be achieved.  38 
C.F.R. § 21.1(b)(3).

The term "vocational goal" is defined by statute as gainful 
employment consistent with a veteran's abilities, aptitudes, 
and interests.  38 U.S.C.A. § 3101(8).  In order to find that 
the achievement of a particular vocational goal is reasonably 
feasible, the facts must show that the effects of a veteran's 
service-connected and nonservice-connected disabilities, when 
considered in relation to his circumstances, do not prevent 
successful pursuit of a vocational rehabilitation program and 
successful employment.  38 C.F.R. § 21.35(h)(2).  The 
criteria for feasibility are: (1) a vocational goal must be 
identified; (2) a veteran's physical and mental conditions 
must permit training to begin within a reasonable period; and 
(3) a veteran must possess the necessary educational skills 
and background to pursue the goal.  38 C.F.R. § 21.53(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a claimant seeks benefits and 
the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Analysis of Vocational Goal Feasibility

The Veteran has a service-connected disability of 
degenerative joint disease of the left knee, rated as 20 
percent disabling.  VA records of treatment from September 
2003 to January 2004 reflect that the Veteran reported to VA 
a diagnosis of schizophrenia, and was provisionally diagnosed 
and treated for schizophrenia, based in large part of his 
self-report of this diagnosis.

In January 2005, the RO issued an Individually Written 
Rehabilitation Plan (IWRP) to the Veteran.  The objective of 
the rehabilitation program was to obtain and maintain entry 
level employment in the occupational goal of International 
Business/Management.  The effective date of the IWRP was 
March 2005. 

Also in January 2005, the Veteran was admitted for a course 
of study in Business: International Business, at a community 
college.

In August 2005 the Veteran notified a VC&R counselor that he 
had been diagnosed as having a serious chronic physical 
illness.  He described problems with stress and asked for a 
laptop computer to help keep up with his work.  A VA Special 
Report of Training in October 2005 reflects that the Veteran 
had received a laptop to use from his brother, and that VA 
would purchase for him a chair and computer table.

An August 2005 transcript from a community college indicates 
that for the Summer 2005 term the Veteran received grades of 
B+ in Principles of Microeconomics, an A- in Principles of 
Microeconomics, a B+ in Introduction to Literature-Writing, 
and an A in Statistics I.  In September 2005 the Veteran was 
awarded tutorial services.  

A Fall 2005 semester transcript from a community college 
reflects that the Veteran earned grades of B in 
Entrepreneurial Studies I, A- in Economic Geography, B+ in 
Elementary Modern Hebrew, and C in College Algebra.  

A January 2006 hospital bill reflects that the Veteran was 
seen on an emergency basis for cardiac and psychiatric 
concerns and received two days of treatment.

A March 2006 Degree Audit transcript from the Veteran's 
community college indicates that he had received six A's, 
five B's, and three C's.  The courses were in significant and 
substantive academic subjects pertaining to general 
undergraduate requirements and business.  

A March 2006 record of VA treatment reflects treatment for 
several physical conditions, and a psychiatric diagnosis no 
more specific than "Mental illness."  On objective 
examination, he was noted to be quite pleasant without any 
depression or hallucinations or delusions, although it was 
noted that he could have problems with confusion and 
inability to concentrate at times.  

In May 2006, a transcript from his community college 
reflected that the Veteran received grades for A- in 
International Management and Marketing and B+ in Elementary 
Modern Hebrew II.  Also in May 2006, the Veteran was admitted 
to Rochester Institute of Technology for the Fall 2006 
semester, in the field of International Business.  

A July 2006 VA counseling note states that the Veteran 
continued to have some problems with interpersonal skills, 
but that there was sufficient evidence to indicate that he 
had adequate interpersonal skills for competitive employment, 
although he may need a supportive or empathetic employer that 
could accommodate his idiosyncratic personality.  The VA 
counselor noted that the Veteran had performed well 
academically, and had been accepted into a very competitive 
academic program at Rochester Institute of Technology.

In August 2006, VA approved the Veteran's request for a 
personal computer for use in his VA Vocational Rehabilitation 
Program, in light of documentation from Rochester Institute 
of Technology that its course of study required significant 
use of on-line computerized resources.  

Records of VA counseling from October 2006 to December 2007 
appear to reflect some unrealistic concerns by the Veteran, 
such as beliefs that his computer was being redirected or 
that he was being tracked and followed.  The Veteran appears 
to have had some insight into his problems insofar as, in 
August 2007, he advised his VA counselor that he did not 
intend to complete his program at Rochester Institute of 
Technology due to mental health issues.  Records of 
counseling in December 2007 reflect that the Veteran was 
unsure as to his plans and was struggling with mental health 
issues but was working with his VA counselor to develop a 
strategy for continued vocational training.

In January 2008, the primary counselor for the Veteran for 
the concerning period from October 2006 to December 2007, 
whose title indicates that she is a VA employment 
coordinator, wrote a highly supportive four-paragraph letter 
in support of the Veteran to the admissions counselor at the 
College of Business, Stony Brook University, State University 
of New York (SUNY), including the following:

Based on my observations and conversations with 
[the Veteran], he is able to handle many different 
tasks at the same time, while excelling at each 
task.  For example, throughout the majority of our 
program, [the Veteran] has balanced a work study 
program while successfully attending school on a 
full-time basis.

The most important quality a businessman may 
posses is how to communicate effectively, and at 
the same time, the ability to show patience and 
maintain a professional demeanor under all 
circumstances.  [The Veteran] is a rare individual 
who has all of these qualities and has proven 
himself to be an extremely motivated and positive 
individual who, in my opinion, will excel in the 
business field.  It is for these reasons that I 
offer high recommendations for [the Veteran] 
without reservation.

Approximately one week later in January 2008, the Veteran 
informed VA that he had been admitted as a Business Major at 
SUNY Stony Brook University, School of Business.  

An e-mail issued the next day, from a VA VR&E officer to 
internal VA personnel only, states "Please be advised, I 
believe we have found him infeasible due to significant 
mental health issues."  On February 2008, a VA employment 
coordinator contacted the Veteran and related back to VA 
personnel that the Veteran did not want to participate in any 
type of counseling and understood that VR&E was not 
supporting his education.

Soon thereafter in February 2008, a VA VR&E officer issued 
the Veteran a letter stating that VA would deny further 
services in the VR&E program to him.  The reason provided to 
the Veteran was as follows: "Based on prior conversations, 
it appears that you have had an overwhelming amount of issues 
in your life and these issues require counseling.  By 
regulation, we are not authorized to continue any vocational 
services unless you receive the necessary counseling as 
prescribed by your IWRP."  The Veteran's appeal arises from 
this February 2008 VR&E officer determination.

At an August 2009 personal hearing before the Board, the 
Veteran expressed uncertainty as to why his vocational 
benefits had been discontinued.  He conceded that he had 
significant physical difficulties and that in years past he 
had experienced psychiatric difficulties, for which he had 
received treatment.  In providing testimony to the 
undersigned, he was well-dressed, articulate, well-spoken, 
and appropriate in demeanor.

The Board can find no specific evidence or reasoned 
determination as to why the Veteran's vocational goal of 
obtaining an entry level job in the field of international 
business management is not reasonably feasible.  Admittedly, 
the Veteran has had to overcome significant obstacles in 
light of chronic physical illness and concurrent 
psychological difficulties, as documented in VA counseling 
records and as vaguely alluded to in the appealed February 
2008 letter determination by a VR&E officer.  However, the 
January 2008 letter of recommendation from a VA employment 
coordinator, which was based on her observations and 
conversations as a counselor for the Veteran over a course of 
years, indicates that the Veteran has sought to overcome 
those obstacles, with a substantial degree of success.  A 
July 2006 note from another VA counselor directly addressing 
the matter of continued feasibility reached a similar 
conclusion.  

Further, although the Veteran has apparently expressed some 
degree of hesitation to undergo continued counseling, the 
evidence reflects that he has frequently sought counseling 
and medical and psychiatric help when overwhelmed by his 
difficulties.  When seen by VA for physical and psychiatric 
illness in March 2006, a diagnosis of mental illness was 
provided, but the Veteran appears to have done well on mental 
status examination, as described above.  He was noted to be 
quite pleasant without any depression or hallucinations or 
delusions, although it was noted that he could have problems 
with confusion and inability to concentrate at times.  During 
this time frame, the Veteran has received grades of mostly 
A's and B's in essential undergraduate subjects and rigorous 
academic business subjects such as literature, writing, 
economics, finance, statistics, etc.  

In sum, the Board finds that there is a reasonable doubt as 
to whether the Veteran's vocational goal is reasonably 
feasible.  There is also evidence to give concern regarding 
mental health issues; however, the Veteran has experienced 
significant success in his academic pursuits to this point in 
time.  He displayed appropriate appearance, demeanor, and 
ability to articulate himself at the August 2009 Board 
hearing before the undersigned, commensurate with what would 
be expected of a business-person.  

Though the obstacles faced by the Veteran may be formidable, 
the evidence is at least evenly balanced as to whether his 
vocational goal is suitable and reasonably feasible.  He has 
displayed persistence and motivation in overcoming his mental 
and physical health issues in pursuit of a vocational goal 
that is realistic in the context of his demonstrated 
aptitudes and abilities.  Accordingly, the Board finds that 
the vocational goal of finding and maintaining entry level 
employment in the field of international business management 
is reasonably feasible, and the criteria for vocational 
rehabilitation benefits in pursuing this goal under the 
provisions of Chapter 31, Title 38, United States Code are 
met.  See 38 U.S.C.A. § 3102; 
38 C.F.R. §§ 21.1, 21.40.
 

ORDER

The Veteran's vocational goal of finding and maintaining 
entry level employment in the field of international business 
management being suitable and reasonably feasible, the appeal 
seeking resumed entitlement to vocational rehabilitation 
benefits in pursuing this goal under the provisions of 
Chapter 31, Title 38, United States Code, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


